Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 16, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141476                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  MARY B. MYERS, Personal Representative                                                              Alton Thomas Davis,
  of the Estate of INEZ MAE MYERS, Deceased                                                                              Justices
                 Plaintiff-Appellee,
  v                                                                 SC: 141476
                                                                    COA: 295686
                                                                    Calhoun CC: 2005-001314-NH
  MARSHALL MEDICAL ASSOCIATES, P.C.,
  and THOMAS M. DOBBINS, M.D.,
           Defendants-Appellants
  and
  JAMES G. DOBBINS, M.D., and
  TENDERCARE OF MARSHALL,
            Defendants-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 18, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should now be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 16, 2010                   _________________________________________
           y1209                                                               Clerk